                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA

ANDREW FIELDS, III,                                                 :

                                     Petitioner                     :
                                                                            CIVIL ACTION NO. 3:18-1169
                          v.                                        :
                                                                                       (Judge Mannion)
UNITED STATES, et al.,                                              :

                                     Respondents                    :

                                                             ORDER

           For the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED THAT:

           1.         The petition for writ of habeas corpus                                 (Doc. 1,
                      petition) is DENIED.

           2.         Petitioner’s motion for order to show cause (Doc. 13)
                      and motion to produce (Doc. 14) are DISMISSED as
                      moot.

           3.         The Clerk of Court is directed to CLOSE this case.



                                                                        s/ Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge

Dated: November 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1169-01-ORDER.wpd
